Citation Nr: 1612933	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss from January 24, 2011.

2. Entitlement to service connection for skin cancer of the right shoulder and face, to include the nose. 

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 1954.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

This matter was remanded in April 2012.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. The Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.

2. Skin cancer of the right shoulder and face, to include the nose, neither incurred in nor is related to service. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss from January 24, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for service connection for skin cancer of the right shoulder and face, to include the nose, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(d), 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in February 2008, June 2008, and August 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in January 2013 and skin cancers in November 2010.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned ratings.  He avers in his February 2012 Board hearing that he has problems hearing the television and wears hearing aids.  His representative asserts in his March 2016 appellant brief that the Veteran is made to have face to face conversations because he cannot discriminate speech. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code 6100.

A January 24, 2011, private treatment record notes the Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ





1000
2000
3000
4000
Avg.
RIGHT
45
60
60
60
56.25
LEFT
65
80
90
85
80

As this record does not include a controlled speech discrimination test (Maryland CNC), it is inadequate for rating purposes.  38 C.F.R. § 4.85(a).  Pursuant to the April 2012 Board remand, a September 2012 letter was sent to the Veteran requesting him to submit the results of any speech recognition testing performed on January 24, 2011, or to complete an authorization form to allow the VA to request that information from the provider, to which the Veteran did not reply.   

The Veteran was afforded a VA audiological examination in January 2013.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
40
45
50
60
48.75
LEFT
60
70
70
70
67.5

The Veteran's speech discrimination using the Maryland CNC word test was found to be 94 in the right ear and 92 in the left ear.  The examiner found the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears.  

Application of the January 2013 VA audiological testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, because the puretone thresholds in the left ear for each of the frequencies are above 55 (demonstrating an exceptional pattern), Table VIA was used for to determine that there is level V hearing impairment in that ear.  Application of the standard method under Table VI was appropriate for the right ear, which results in level I hearing impairment. Upon mechanical application of these values into Table VII, the result is a noncompensable rating.     

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss from January 24, 2011.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III. Service Connection

The Veteran asserts service connection for skin cancer of the right shoulder and face, to include the nose.  Specifically, contending that he was exposed to ionizing radiation while serving as a radar mechanic on bombers that carried atomic bombs and while retrofitting B-29 bombers for atomic bombs at Hunter Air Force Base in 1952 and also in North Africa at Sidi Slimane Air Base.  He also contends that he was given top secret clearance for the retrofitting project.  Additionally, while at Sidi Slimane Air Base, he worked on aircrafts for 12 hours a day without any skin protection.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such cancer, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as cancer.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The definition of "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d) (2015).

Diseases specific to radiation-exposed veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; and (xv) cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2015).

38 C.F.R. § 3.311  provides instruction on the development of claims based on exposure to ionizing radiation  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid  cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2015).

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section.

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of skin cancer.  

The Veteran's service personnel records show that he served as a senior K-series System Mechanic.  The Board observes that the K-series System refers to radar bombing navigation system.  The service personnel records also show that he was assigned to Sidi Slimane Air Base from February to April 1953 and September to November 1954, and was granted top secret clearance during his first assignment.  The Board observes that nuclear weapons were housed at Sidi Slimane Air Base while the Veteran was stationed there from September to November 1954.  

Post-service records document a diagnosis of squamous cell carcinoma of the right forearm in September 2002 and right shoulder in August 2008.  See September 2002 and August 2008 private treatment records from Dr. P.K.  Basal cell carcinoma of the nose and face were diagnosed in August 2009.  See August 2009 private treatment record from Dr. F.N.G. Thus, the Veteran has a current disability.  

In his June 2008 Exposure to Radiation During Active Duty Questionnaire the Veteran reported he never witnessed any tests and was not issued/wore a film badge.  

An October 2008 private treatment record from Dr. P.K. notes the Veteran had been treated over the years on numerous occasions for multiple skin cancers.  "If in fact he was involved with nuclear atomic devices and received radiation because of that, this certainly would have contributed to these skin cancers he is suffering from at this later stage in life."  

A May 2009 memorandum from the Air Force reflects that no radiation exposure data could be found for the Veteran.  Finding that the Veteran was not exposed to ionizing radiation, the RO did not obtain an opinion from the VA Undersecretary for Benefits.  

A June 2009 private treatment record from Dr. P.K. notes "[a]pparently, according to him, he was exposed to radiation in the military and of course this can certainly aggravate, exacerbate, and be a causative agent for skin malignancies."  An August 2009 private treatment record from Dr. F.N.G. notes that the Veteran's "skin cancers maybe they resolved of the extensive radiation he is being exposed to in the past."  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported residuals of sun exposure on his right shoulder and face area.  He reported he spent four years on the flight deck.  He further reported his skin cancer was caused by radiation when he worked on B29's and B50's from 1950 to 1954.  He was stationed in Savannah, Georgia, from 1951 to 1954, but was transferred to North Africa twice for a period of six-nine months each time at Sidi Slimane.  He stated that the radar gave him exposure to radiation that caused his skin condition.  The examiner diagnosed the Veteran with actinic keratosis of the face and scar on the right scapula, residual of excision biopsy.  The examiner further found the Veteran's keratosis involved scaling patches of skin in an erythematous base without erosion or inflammation.  

In April 2012, the Veteran submitted articles discussing radars and veterans.  

Pursuant to the April 2012 remand, the Veteran's case was referred to the Undersecretary for Benefits to obtain an opinion on whether the Veteran's skin cancer of the right shoulder and face, to include the nose, was etiologically related to any in-service exposure to ionizing radiation.  A December 2013 memorandum from the Director, Post 9-11 Era Environmental Health Program notes there was no record of radiation exposure in the Veteran's file and there were no records of the Veteran being enrolled in a monitoring program, which may be considered evidence that he was not expected to receive significant exposure to ionizing radiation while performing his duties.  While several opinions were included in the claim file from physicians stating that radiation exposure could be the cause of the Veteran's illnesses, there was no radiation dose estimates given in any of the opinions.  The memorandum further notes there was "no ionizing radiation exposure associated with Air Force radar systems.  It is possible that the Veteran is referring to exposure to non-ionizing radiation as the cause of his illness."  The memorandum also cites that several studies have been completed concerning exposure to military radar systems and the occurrence of various diseases.  One study indicates that when compared to the general population, there was no increased risk of any disease and for cancers, the occurrence rates of the veterans involved in the study were less than those in the general population.  The memorandum concluded that it was not likely that the Veteran's squamous cell carcinoma and basal cell carcinoma could be attributed to ionizing radiation and/or non-ionizing radiation exposure while in military service.  

In a December 2013 advisory opinion, the Director of Compensation Service opined that following review of the record, there was no reasonable possibility that the Veteran's squamous cell carcinoma or basal cell carcinoma can be attributed to ionizing radiation exposure while in military service.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

As an initial matter, there is no evidence of record reflecting that the Veteran had skin cancer to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).

The Board finds that service connection under 38 C.F.R. § 3.309(d), for diseases specific to radiation-exposed veterans is not warranted.  Specifically, skin cancer is not a disease that may be presumptively service connected for radiation-exposed veterans.  Even if skin cancer were such a disease, there is no evidence, nor has the Veteran even contended that he participated in a "Radiation-risk activity."  Therefore, service connection for skin cancer is not warranted on this basis.

Under the criteria of 38 C.F.R. § 3.311, skin cancer is considered a radiogenic disease.  The Board notes the Veteran submitted articles discussing radars and veterans.  However, as the articles do not address facts specific to the Veteran, the Board finds little probative value in the articles. 

The Board acknowledges that an October 2008 private treatment record from Dr. P.K. that notes "[i]f in fact he was involved with nuclear atomic devices and received radiation because of that, this certainly would have contributed to these skin cancers he is suffering from at this later stage in life."  A June 2009 private treatment record from Dr. P.K. notes "[a]pparently, according to him, he was exposed to radiation in the military and of course this can certainly aggravate, exacerbate, and be a causative agent for skin malignancies."  Also, an August 2009 private treatment record from Dr. F.N.G. notes that the Veteran's "skin cancers maybe they resolved of the extensive radiation he is being exposed to in the past."  The Board finds these opinions to be of little probative value as all are clearly based on the Veteran's reported history and not on review of the Veteran's records.  

As noted above, pursuant to the April 2012 Board remand, the RO obtained an opinion from the Undersecretary for Benefits.  The December 2013 memorandum from the Director, Post 9-11 Era Environmental Health Program notes there were no records of the Veteran being enrolled in a monitoring program, there was no ionizing radiation exposure associated with Air Force radar systems, and it was not likely that the Veteran's squamous cell carcinoma and basal cell carcinoma could be attributed to ionizing radiation and/or non-ionizing radiation exposure while in military service.  Due to the lack of radiation exposure potential, no dose was given for the Veteran.

The Board finds the December 2013 memorandum-opinion regarding the Veteran's lack of exposure to radiation to be of great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.  

By contrast, the Board finds the Veteran's lay representations of limited probative value, including regarding whether the Veteran is entitled to service connection for skin cancer on a direct basis.  The Board has considered the Veteran's assertions that his current skin disease was caused by radiation exposure or sun exposure in-service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as work with radars and sun exposure, and his assertions in that regard are entitled to some probative weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Given the Veteran's lack of demonstrated medical expertise, and the complexity of linking radiation or sun exposure to current skin cancer, however, the Board concludes that in this case his statements regarding any such link between the in-service events and a current skin cancer are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board stresses that there is no competent, credible, or persuasive evidence that the Veteran's skin cancer is etiologically related to sun exposure in-service.  

In conclusion, as there is no probative evidence of any in-service incurrence of skin cancer or a nexus between the Veteran's current disability and service, direct service connection must be denied.  See Hickson, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss from January 24, 2011, is denied. 

Entitlement to service connection for skin cancer of the right shoulder and face, to include the nose, is denied. 


REMAND

As noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, a January 2013 VA audiological examination notes the Veteran reported he was unemployable due to his service connected disability of hearing loss.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2. Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


